Evans, Judge,
concurring specially. The deputy director of the State Board of Workmen’s Compensation rendered an award in effect holding that this claim was not barred by the statute of limitation. The judge of superior court reversed that award, and the majority opinion of the Court of Appeals affirmed, thus holding the claim to be barred. I wrote a dissenting opinion, concurred in by Judges Pannell, Deen and Quillian, holding the claim was not barred. Now the Supreme Court has reversed the majority opinion, and has upheld the dissenting opinion. I enthusiastically concur in the Supreme Court’s opinion which correctly settles the law of this case to the effect that this claim is not barred.
*616Since the remittitur of the Supreme Court was filed in this court, the Court of Appeals has rendered a further opinion which reverses the trial court and upholds the deputy director’s award. I gladly concur.